       Case 2:18-cr-00465-SPL Document 87 Filed 01/24/19 Page 1 of 1

     WO

 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CR-18-00465-PHX-SPL
      United States of America,
 9                                               )
                                                 )
                        Plaintiff,               )     ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Backpage.com LLC, et al.,                  )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          Before the Court is the Government’s Amended Joint Motion to Temporarily
16   Continue Ancillary Proceedings (Doc. 85). Having considered the Movant’s request along
17   with the arguments set forth in the Second Joint Motion to Continue Ancillary Hearing
18   (Doc. 82),
19          IT IS ORDERED that the Amended Joint Motion to Temporarily Continue
20   Ancillary Proceedings (Doc. 85) is granted. The hearing on all pending Petitions for
21   Determination of Third Party Interest in Property Subject to Forfeiture (Docs. 28, 29, 30,
22   31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 61, 62, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73) presently
23   set for January, 25 2019 at 9:30 a.m. is vacated and reset for June 21, 2019 at 9:30 a.m.
24   in Courtroom 501, 401 West Washington Street, Phoenix, AZ 85003.
25          Dated this 24th day of January, 2019.
26
                                                         Honorable Steven P. Logan
27                                                       United States District Judge
28
